Citation Nr: 9903034	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-29 173 A	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1969 and from January 1973 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran, in his October 1997 substantive appeal, appears 
to raise the issue of entitlement to an increased rating for 
his service connected lumbosacral strain.  It does not appear 
that the RO has had an opportunity to act upon this claim.  
All steps required for jurisdiction have not been satisfied.  
Therefore, the issue is referred to the RO for appropriate 
action.  Black v. Brown, 10 Vet. App. 279 (1997). 


REMAND

In reviewing the veteran's claims file, the Board notes that 
the veteran, in his October 1997 substantive appeal, reported 
he is receiving Social Security Administration (SSA) 
disability benefits.  Records pertaining to a grant of SSA 
disability benefits are not of record.  Accordingly, a remand 
to obtain all records held by SSA pertaining to the veteran 
is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits).  The duty to assist is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Moreover, the Board observes that the RO, in an August 1994 
rating action, denied service connection for head injury and 
seizures on the basis that service medical records were 
negative for complaints, diagnosis, or treatment of head 
injury.  However, upon review of the veteran's service 
medical records, the Board notes that the veteran was seen on 
several occasions from 1973 to 1976 complaining of headaches 
and reported being involved in traffic accidents in 1975 and 
1976 in which he injured his head.  Service medical records 
do contain diagnoses of minimal head injury and mild cerebral 
concussion.  These records appear to be inconsistent with the 
RO's August 1994 rating decision. 

Furthermore, in support of his most recent claim, the veteran 
has submitted private medical records from October 1975 
showing complaints of a head injury.  A private July 1996 
medical evaluation states that the veteran reported 
sustaining a head injury in service and there is evidence of 
scar tissue to the parietal area of the brain.  At an October 
1996 VA examination, the examiner diagnosed the veteran's 
seizures as dissociative type spells, and opined that 
headaches are more common in patients who have closed head 
injuries and may have been indirectly related to his closed 
head injury.  

The Board finds that the statement in the October 1995 VA 
examination is an informal claim for service connection for 
dissociative spells.  38 C.F.R. § 3.157 (1998).  The Board 
finds that issue to be inextricably intertwined with the 
certified issues whether new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for PTSD and seizure disorder.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed. 

There are diagnoses of PTSD but the relationship of the 
veteran's symptoms to the claimed stressors is unclear.  The 
veteran should be afforded another examination to clarify the 
relationship of the claimed stressors to his symptoms.  

The veteran has provided some vague stressor information.  He 
should be asked to provide sufficient detail to verify the 
stressors.  It appears that stressors involve shipboard 
events which may have been recorded in ships' logs.  The RO 
should attempt to verify the stressors.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units at the time of 
each stressor, duty assignments and the 
names and other identifying information 
concerning any individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, 
VA 22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  They should be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors.

4.  If USASCRUR responds that additional 
information is needed, the veteran should 
be informed.  If the needed information is 
in Government records, such as personnel 
files, the RO should obtain it and respond 
to USASCRUR.  

5.  The veteran should be examined by a 
panel of two VA psychiatrists who have not 
previously examined him to determine the 
exact diagnosis, if any, of the 
psychiatric disorder.   The entire claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiners prior to the examination.  Each 
psychiatrist should conduct a separate 
examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the board 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  They should also describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrists should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished. 

6.  The RO should schedule the veteran 
for a VA neurologic examination.  The 
entire claims folder and a copy of this 
remand should be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed appropriate by the 
physician should be performed.  The 
physician should specify the nature and 
extent of any seizure or dissociative 
disorder that the veteran may have.  In 
this regard, and after reviewing all the 
medical history on file, the examiner 
should provide a specific medical opinion 
on whether there is a reasonable 
probability that any seizure or 
dissociative disorder was caused by or in 
part from the head injuries that the 
veteran incurred in service.  If there is 
no medical possibility that the fall may 
have caused any seizure or dissociative 
type disorder, the physician should 
clearly and unequivocally indicate so.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

7.  The RO should formally adjudicate 
the veteran's entitlement to service 
connection for dissociative type spells.  
If denied, the veteran should be 
informed of any determination by 
separate letter that includes 
notification of appellate rights.  

8.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994); Stegall v. 
West, 11 Vet. App. 268 (1998).  

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


